Title: To John Adams from Tristram Dalton, 6 January 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 6th Jany. 1798

Mrs. Dalton desirous to pay the Compliments of the Season to her much respected Friend Mrs. Adams, I take the Liberty of putting under Cover, with this, a Letter to that Purpose—adding Mrs. D’s request that you will be so good as to pardon the Freedom.
It affords me an Apology for troubling yourself with my best Wishes, on the same Occasion—I should have highly enjoyed the Opportunity of presenting them personally—Not One of the many who had that Honor did it with more Sincerity than I now do.I pray Heaven that you may have the supreme Delight of seeing our dear Country established in Peace & Tranquility: the Consequence of your Administration; and that every domestic Felicity may attend You, the ensuing, and for many, many Years—
Accept, Sir, my hearty Congratulations on the Unanimity with which your Speech to Congress, at the Opening of the present Session, was answered—An Instance not lately known—
Critical indeed is the Situation of the United States—I flatter myself that, in every possible Event, the People will support the Measures of Administration—
In this Quarter Government has many fast active Friends.
It is in train to have a Convention of Delegates called in Virginia, for the purpose of altering the old—or framing a new Constitution of Government—This, if done on a proper Basis, will tend to rectify their wild Politics—
With the most perfect Regard, / And highest Sentiments of Esteem, / I am Sir, Your obliged Friend / And most obedt. hble. Servant
Tristram Dalton